TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00353-CR




                                  Ex parte Faron Ray Truelove




       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 47215-B, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On March 28, 2007, Faron Ray Truelove filed an application for post-conviction writ

of habeas corpus in the district court seeking relief from his 1997 conviction for burglary of a

habitation. See Tex. Code Crim. Proc. Ann. art. 11.07, § 3(a), (b) (West 2005). The district court

made written findings of fact, recommended that the relief sought by Truelove be denied, and

forwarded the record to the court of criminal appeals. See id. § 3(c). The court of criminal appeals

denied the application without written order on May 9, 2007. See id. § 5.

               On May 23, 2007, Truelove filed in the district court a written notice of appeal from

the court of criminal appeals’s denial of his article 11.07 application. A clerk’s record was prepared

and sent to this Court, where it was filed. We now dismiss the appeal for want of jurisdiction.

               Article 11.07 establishes the exclusive procedure by which a person in custody

following a felony conviction may seek relief from a felony judgment imposing a penalty other than

death. Id. §§ 1, 5. Article 11.07 does not provide for an appeal from the court of criminal appeals’s
denial of relief. Moreover, this Court’s appellate jurisdiction does not extend to the judgments,

orders, and rulings of the court of criminal appeals. See Tex. Const. art. V, § 6; Tex. Code Crim.

Proc. Ann. art. 4.03 (West 2005).

               The appeal is dismissed for want of jurisdiction.




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: July 27, 2007

Do Not Publish




                                                2